Per Curiam.
This cause having heretofore been submitted to tbe court upon tbe transcript of tbe record of tbe judgment aforesaid, and briefs and argument of counsel for the respective parties, and tbe record having been seen and inspected, and tbe court being now advised of its judgment to be given in tbe premises, it seems to tbe Court that there is no error in tbe said judgment; it is, therefore, considered, ordered and adjudged by tbe Court that tbe said judgment of the Circuit Court be, and tbe same is hereby affirmed.
*300Browne, C. J. and Taylor, Whitfield and West, J. J. concur. '
Ellis, J., not participating.